Exhibit 10.1

 



Corporate Governance agreement

 

This Corporate Governance Agreement (this “Agreement”) is entered into on June
29, 2016, between KaloBios Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Martin Shkreli (the “Stockholder”).

 

WHEREAS, on December 29, 2015 (the “Petition Date”), the Company filed a
voluntary petition in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”), case number 15-12628 (LSS) (the
“Bankruptcy Case”);

 

WHEREAS, the Stockholder filed a proof of claim against the Company in the
Bankruptcy Case, which the Company and the Stockholder agreed to settle pursuant
to that certain Settlement Stipulation, made and entered into on June 14, 2016,
by and between the Company and the Stockholder (the “Settlement Stipulation”),
which Settlement Stipulation was submitted to and approved by the Bankruptcy
Court on June 15, 2016 by that certain Interim Order Pursuant To 11 U.S.C.
§ 105(A), 363 And 502 And Fed. R. Bankr. P. 9019 Approving Settlement
Stipulation By And Between (I) The Debtor, And (II) Martin Shkreli, docket
item 568 in the Bankruptcy Case, and on June 24, 2016 by that certain Final
Order Pursuant To 11 U.S.C. § 105(a), 363 And 502 And Fed. R. Bankr. P. 9019
Approving Settlement Stipulation By And Between (I) The Debtor, And (II) Martin
Shkreli, docket item 611 in the Bankruptcy Case, which permit, among other
provisions, the entry into this Agreement;

 

WHEREAS, on June 16, 2016, the Bankruptcy Court entered the Findings Of Fact,
Conclusions Of Law, And Order Confirming Second Amended Chapter 11 Plan Of
Reorganization Of KaloBios Pharmaceuticals, Inc., docket item 581 in the
Bankruptcy Case (the “Confirmation Order”, as further defined below);

 

WHEREAS, the parties’ entering into this Agreement is a condition to the
effectiveness of the Plan of Reorganization (as defined below);

 

WHEREAS, it is contemplated that, pursuant to and immediately following the
effectiveness of the Plan of Reorganization, the Stockholder together with his
Affiliates and Associates (as such terms are defined below) will own
Beneficially (as defined below) or of record approximately 1,913,206 of the
outstanding shares of the Company’s capital stock; and

 

WHEREAS, the Company and the Stockholder desire to establish in this Agreement
certain terms and conditions concerning the acquisition, disposition, holding
and voting of securities of the Company by the Stockholder, and related
provisions concerning the Stockholder’s relationship with the Company;

 

NOW, THEREFORE, in consideration of the mutual agreements and promises made in
this Agreement by the parties, and other good and valuable consideration, the
receipt and sufficiency of which the parties hereby acknowledge, the parties
hereto agree as follows:

 

Section 1.Effectiveness of Agreement. This Agreement shall be effective upon the
effectiveness of the Plan of Reorganization (as defined below).

 

 



 

 

 

 

Section 2.Certain Definitions.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

“Associate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

“Beneficial Ownership” or similar terms shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof.

 

“Confirmation Order” means the order confirming the Plan of Reorganization
entered at docket item 581 in the Bankruptcy Case.

 

“Controlled Affiliate” means a person that directly, or indirectly through one
or more intermediaries, is controlled by the Stockholder.

 

“E*Trade Account” means the individual brokerage account at E*Trade Securities
LLC, 34 Exchange Place, 501 Plaza 2, Jersey City, New Jersey 07311, ending in
the digits “02588,” which is the subject of the Restraining Order.

 

“Effective Date” means the sixty-first (61st) day following the effective date
of the Plan of Reorganization.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means any individual, partnership, joint venture, limited liability
company, estate, association, corporation, trust, unincorporated organization or
other entity of any kind or nature.

 

“Plan of Reorganization” means the Debtor’s Plan of Reorganization, dated April
7, 2016 and as amended from time to time, submitted by the Company in the
Bankruptcy Case and as confirmed by the Bankruptcy Court by the Confirmation
Order.

 

“Repurchase Right” means the right, but not an obligation, of the Company, or
its permitted transferees or assigns, to purchase from time to time from the
Stockholder some or all of the Shares on the terms and conditions specified in
the Call Notice.

 

“Restraining Order” means that certain Restraining Order, dated January 7, 2016,
filed in United States v. Martin Shkreli, 15 Cr. 637 (KRM), as amended or
modified from time to time in accordance with applicable law.

 

 



 - 2 - 

 

 

 

“Right of First Refusal” means the right, but not an obligation, of the Company,
or its permitted transferees or assigns, to purchase from the Stockholder some
or all of the Shares that the Stockholder may propose to sell in a Permitted
Sale at the same price and on the same terms and conditions as those offered to
the Proposed Purchaser and stated in the Sale Notice.

 

“Shares” means, as of any time from and after the date of this Agreement, all
shares of capital stock of the Company then owned Beneficially or of record by
the Stockholder or his Controlled Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“VWAP” means, for the 14 day period, the price determined by the first of the
following clauses that applies: (a) if the security in question is then listed
or quoted on a national securities exchange for trading, the volume weighted
average price of such security for the preceding 14 day period on such national
securities exchange as reported by Bloomberg, L.P.; (b) the volume weighted
average price of such security for the preceding 14 day period in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, L.P.; (c) if no dollar volume weighted average price for
the preceding 14 days is reported for such security by Bloomberg, L.P. for such
date, then the average of the highest closing bid price and the lowest closing
ask price of any of the market makers of such security as reported in the “pink
sheets” by Pink Sheets LLC; and (d) if the 14-day VWAP cannot be calculated for
the security in question on a particular date on any of the foregoing bases, the
fair market value of the security in question on such date as determined in good
faith by a financial adviser chosen by the Board that is reasonably acceptable
to the Stockholder (whose approval of such financial advisor shall not be
unreasonably withheld or delayed).

 

Section 3.      Shares Covered. The provisions of this Agreement will apply to
all of the Shares; provided, however, that, subject to the Stockholder’s
obligations under Section 5, if any provision of this Agreement is determined to
be in conflict with any provision of the Restraining Order, then the terms of
the Restraining Order will apply with respect to any Shares held in the E*Trade
Account. For avoidance of doubt, but again subject to the Stockholder’s
obligations under Section 5, if any Shares are held in the E*Trade Account, then
no provision of this Agreement is in any way intended to violate, conflict with,
or otherwise infringe upon the terms of the Restraining Order.

 

Section 4.Company Repurchase Rights.    

4.1              Scope of Provision. Notwithstanding anything to the contrary in
this Agreement, the provisions of this Section 4 (with the exception of
Section 4.5) are subject to the Stockholder’s obligations to participate in Sale
Transactions in accordance with Section 9.

 

4.2              60-Day Period Rights. During the sixty (60) day period from and
after the effective date of the Plan of Reorganization until the Effective Date
(the “60-Day Period”), the Stockholder shall not transfer any of his Shares
unless such transfer is at a price per Share not less than the Market Discount
Price (as defined below).

 



 - 3 - 

 

 

 

4.3              Initial Period Rights.

 

(a)                Company Repurchase Right. Subject to the terms of this
Section 4.3(a), the Stockholder hereby unconditionally and irrevocably grants to
the Company a Repurchase Right to purchase any or all of the Shares for a period
of 120 days following the Effective Date (the “Initial Period”) at a purchase
price per Share equal to the greater of (a) $2.50 (the “Minimum Purchase Price”)
and (b) a 10% discount to the VWAP per Share during the fourteen (14) day period
immediately prior to the date of the Call Notice (as defined below) (the “Market
Discount Price”) (any such purchase, a “Repurchase”). The Company (or its
permitted transferee or assign exercising the Repurchase Right) shall provide
written notice to the Stockholder of its intent to exercise the Repurchase Right
(such notice, the “Call Notice”). The Call Notice shall specify the number of
Shares to be Repurchased, the purchase price thereof, if applicable, the
calculation of the VWAP per Share for the fourteen (14) day period immediately
prior to the date of the Call Notice. The closing of the Repurchase shall take
place, and all payments from the Company (or its permitted transferee or assign)
shall have been delivered to the Stockholder, on the fourteenth (14th) day
following the date of delivery (determined in accordance with Section 13.1
hereof) of the Call Notice (such date of delivery of the Call Notice, the “Call
Notice Delivery Date” and the period between the Call Notice Delivery Date and
the closing, the “Funding Period”), unless the Company (or its permitted
transferee or assign) and the Stockholder agree to an earlier closing date. At
or before the closing, the Stockholder shall deliver or cause to be delivered to
the Company (or its permitted transferee or assign) a stock certificate or
certificates, properly endorsed for transfer, representing the Shares being
Repurchased (or, in the case of any Shares that are not represented by
certificates, such documentation as is necessary to effect such transfer).

 

(b)               Permitted Sales. Subject to the terms of this Section 4.3(b)
and Section 4.3(c), during the Initial Period the Stockholder may sell from time
to time any or all of his Shares (subject to compliance by the Stockholder with
applicable securities laws) to any Person other than an Affiliate or Associate
of the Stockholder at a price per Share that is equal to or greater than the
Market Discount Price (any such sale, a “Permitted Sale”); provided, however,
that (a) no Permitted Sale may occur during a Funding Period and (b) the
Stockholder shall provide written notice to the Company of his intent to effect
a Permitted Sale (a “Sale Notice”) not less than thirty days prior to the
consummation of such Permitted Sale (it being understood and agreed that the
Permitted Sale may close prior to the end of such thirty day period if the
Company does not timely exercise its Right of First Refusal pursuant to Section
4.3(c)). The Sale Notice shall specify the material terms and conditions
(including price and form of consideration) of the proposed Permitted Sale, the
identity of the purchaser or purchasers in the proposed Permitted Sale (the
“Proposed Purchaser”), and the intended date of consummation of the proposed
Permitted Sale.

 

(c)                Company Right of First Refusal. The Stockholder hereby
unconditionally and irrevocably grants to the Company a Right of First Refusal
to purchase any and all Shares the Stockholder proposes to sell in a Permitted
Sale during the Initial Period (any such purchase, a “ROFR Purchase”). To
exercise its Right of First Refusal, the Company (or its permitted transferee or
assign) must deliver an irrevocable written notice to the Stockholder within ten
days (including Saturdays and Sundays, but excluding days on which banking
institutions in the State of New York are authorized or obligated by law or
executive order to close) after the date of delivery of the Sale Notice
(determined in accordance with Section 13.1 hereof) (such date of delivery of
the Sale Notice, the “Sale Notice Delivery Date”). The closing of the Permitted
Sale or ROFR Purchase, as applicable, shall take place, and all payments from
the Proposed Purchaser or the Company (or its permitted transferee or assign),
as applicable, shall have been delivered to the Stockholder, by the later of (a)
the date specified in the Sale Notice and (b) fifteen (15) business days after
the Sale Notice Delivery Date, and any proposed Permitted Sale for which the
Company did not exercise its Right of First Refusal and that is not consummated
by such date shall require a new Sale Notice and again be subject to the
Company’s Right of First Refusal in accordance with this Section 4.3(c). At or
before the closing of a ROFR Purchase, the Stockholder shall deliver or cause to
be delivered to the Company (or its permitted transferee or assign) a stock
certificate or certificates, properly endorsed for transfer, representing the
Shares being purchased (or, in the case of any Shares that are not represented
by certificates, such documentation as is necessary to effect such transfer).

 

 



 - 4 - 

 

 

 

4.4              Second Period Rights. The Stockholder hereby unconditionally
and irrevocably grants to the Company a Repurchase Right to purchase any or all
of the Shares for a period of sixty (60) days following the expiration of the
Initial Period (the “Second Period”) and otherwise on the same terms and
conditions as the Repurchase Right in effect during the Initial Period granted
pursuant to Section 4.3(a). During the Second Period, the Stockholder may sell
from time to time any or all of his Shares (subject to compliance by the
Stockholder with applicable securities laws), provided however, that if the
Company provides the Shareholder with a Call Notice before Shareholder notifies
the Company of his intent to sell Shares, the Shareholder shall not dispose of
any Shares subject to the Call Notice between delivery of the Call Notice and
expiration of the Funding Period.

 

4.5              Shares Transferred to Affiliates or Associates. Notwithstanding
anything to the contrary contained in this Agreement:

 

(a)                the Stockholder hereby represents and warrants that, as of
the date of this Agreement, (i) all of the Shares are owned Beneficially and of
record only by the Stockholder, (ii) no Controlled Affiliate owns Beneficially
or of record any capital stock of the Company, and (iii) to the best of the
Stockholder’s knowledge after reasonable inquiry, no other Affiliate or
Associate of the Stockholder owns Beneficially or of record any capital stock of
the Company; and

 

(b)               the Stockholder shall not transfer any Shares to any of his
Affiliates or Associates unless, in addition to complying with any other
applicable provision of this Agreement and with applicable securities laws, as a
condition precedent to the Company’s recognizing such transfer, each such
transferee (an “Affiliated Transferee”) shall agree in writing to be subject to
each of the terms of this Agreement as an additional Stockholder party by
executing and delivering an Adoption Agreement substantially in the form
attached hereto as Exhibit A. Upon the execution and delivery of an Adoption
Agreement by an Affiliated Transferee, such Affiliated Transferee shall be
deemed to be a Stockholder for all purposes under this Agreement.

 

 



 - 5 - 

 

 

 

4.6              Effect of Failure to Comply. Any transfer of Shares not made in
compliance with the requirements of this Agreement shall be null and void, shall
not be recorded on the books of the Company or its transfer agent and shall not
be recognized by the Company. The Stockholder agrees that, to ensure compliance
with the transfer restrictions referred to in this Agreement, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records. If the Stockholder becomes
obligated to sell any Shares to the Company or any of its permitted transferees
or assigns under this Agreement and fails to deliver such Shares in accordance
with the terms of this Agreement, the Company or such permitted transferee or
assign may, at its option, in addition to all other remedies it may have, send
to the Stockholder the purchase price for such Shares as is herein specified and
transfer to the name of the Company or such permitted transferee or assign (or
request that the Company effect such transfer in the name of such permitted
transferee or assign) on the Company’s books the certificate or certificates
representing the Shares to be sold (or, in the case of any Shares that are not
represented by certificates, make such other notations on the Company’s books as
shall be necessary to effect such transfer). The Stockholder and the Company
acknowledge and agree that any breach of this Agreement would result in
substantial harm to the Company and/or the Stockholder for which monetary
damages alone could not adequately compensate. Therefore, the Stockholder and
the Company unconditionally and irrevocably agree that the Company and the
Stockholder shall be entitled to seek protective orders, injunctive relief and
other remedies available at law or in equity (including, without limitation,
seeking specific performance or the rescission of purchases, sales and other
transfers of Sales not made in strict compliance with this Agreement).

 

4.7              Legends. The Stockholder and the Company shall take all
necessary action such that each stock certificate evidencing Shares shall bear a
legend indicating that such Shares are subject to the terms of this Agreement.
If any Shares are not represented by certificates, the foregoing legend shall
instead be included on any book-entry confirmation or notification to the
registered holder of such Shares.

 

Section 5.       Approvals. At any time and from time to time that the Company
determines it to be advisable, the Stockholder shall use commercially reasonable
efforts to obtain the consent of any and all requisite governmental authorities
and E*Trade Securities LLC, and the Stockholder shall cooperate with the Company
in seeking any such consent, in connection with the parties’ entering into and
performing their respective obligations under this Agreement.

 

Section 6.Quorum & Voting Restrictions.

 

6.1              Quorum. At every meeting of the stockholders of the Company
called, and at every adjournment or postponement thereof, and on every action by
consent in lieu of such a meeting, the Stockholder shall take all necessary
action to cause the Shares to be present thereat for purposes of establishing a
quorum.

 

6.2              Proportionate Vote Requirement. With respect to each matter
submitted for the approval of stockholders of the Company and each nominee
submitted for election as a director of the Company (whether at an annual or
special meeting of stockholders of the Company or pursuant to an action by
consent in lieu of such a meeting), the Stockholder shall vote (or cause to be
voted) each Share in a manner that is proportionate to the manner in which all
shares of capital stock of the Company (other than the Shares) are voted with
respect to such matters and nominees, such that, for any matter or nominee, the
Shares shall reflect voting results with respect to “shares voted for,” “shares
voted against,” “shares abstained” and “shares withheld” proportionate to such
aggregate voting results for shares of capital stock of the Company that are not
owned Beneficially or of record by the Stockholder and that are voted at the
meeting (in person or by proxy) or by written consent on the matter or nominee
(the “Proportionate Vote Requirement”). For avoidance of doubt, the parties
acknowledge that broker non-votes and shares not present at a meeting are not
shares “voted” “on the matter or nominee” within the meaning of the foregoing
sentence, and voting results with respect to “broker non-votes” and “shares not
present at the meeting” shall be disregarded in determining the Stockholder’s
voting obligations pursuant to the Proportionate Vote Requirement in respect of
any matter or nominee described above.

 

 



 - 6 - 

 

 

 

6.3              Record Owners. To the extent the Stockholder is not the record
owner of any Shares, the Stockholder shall use his best efforts to cause the
record owner and any nominees of the record owner of such Shares to comply with
all of the provisions of this Agreement in respect of such Shares.

 

6.4              Proxy. The Stockholder hereby irrevocably appoints as his proxy
and attorney-in-fact the present and future officers of the Company, and each of
them, with full power of substitution and resubstitution, from the date hereof
until the termination of this Agreement, to vote the Shares in accordance with
the Proportionate Vote Requirement and to sign or execute on behalf of the
Stockholder any ballot, proxy, consent, certificate or other document relating
to the Company that the law permits or requires in a manner consistent with the
Proportionate Vote Requirement. This proxy is coupled with an interest and is
intended to secure the voting agreements provided for in this Agreement and
shall be irrevocable, and the Stockholder will take such commercially reasonable
further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy and hereby revokes any proxy previously
granted by him with respect to the Shares.

 

Section 7.      Board Composition. The parties hereby acknowledge and agree that
(a) the Stockholder will not have any right to nominate directors for election
to the Board, whether in accordance with any advance notice provisions in the
Company’s bylaws or otherwise, and (b) in connection with all director elections
and any proposals for the removal of directors, the Stockholder will vote and
cause to be voted the Shares in accordance with the Proportionate Vote
Requirement.

 

Section 8.      Standstill. The Stockholder agrees that, for a period of
twenty-four (24) months from and after the date of this Agreement, neither he
nor any of his Controlled Affiliates will, and he and his Controlled Affiliates
will not cause or encourage any other Person to, without the prior written
approval of the Board, in any manner, directly or indirectly:

 

(a)                purchase or acquire record or Beneficial Ownership of any
securities, derivative instruments with respect to any securities, property or
assets of the Company or any of its subsidiaries, other than as the result of
any stock split, stock dividend, reverse stock split or similar transaction;

 

(b)               effect, seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in, or in any way assist any other Person to
effect, seek, offer or propose (whether publicly or otherwise) to effect or
participate in, any merger, consolidation, tender or exchange offer, sale or
purchase of assets or securities or other business combination, restructuring,
recapitalization, liquidation, dissolution or similar extraordinary transaction
involving the Company or any of its subsidiaries;

 

 



 - 7 - 

 

 

 

(c)                “solicit” or become a “participant” in any “solicitation” of
“proxies” (as such terms are defined in Regulation 14A under the Exchange Act)
from any holder of capital stock of the Company in connection with any vote on
any matter (whether or not relating to the election or removal of directors), or
agree or announce an intention to vote with any Person undertaking a
“solicitation,” other than in response to the Board’s “solicitation” of
“proxies” and in compliance with the Proportionate Vote Requirement;

 

(d)               form or join in or in any way participate in any “group” (as
defined in the Exchange Act or the rules promulgated thereunder) with respect to
any securities of the Company;

 

(e)                make any public announcement with respect to, or submit an
unsolicited proposal for or offer of (with or without condition), any
transaction involving the Company;

 

(f)                otherwise act, alone or in concert with others, to seek to
control or influence the management, Board, or policies of the Company;

 

(g)               submit any proposal to be considered by the stockholders of
the Company, including pursuant to any advance notice provisions in the
Company’s bylaws;

 

(h)               take any action that might force the Company to make a public
announcement regarding any of the types of matters set forth in the preceding
clauses (a)–(g); or

 

(i)                 enter into any discussions, arrangements, understandings or
agreements (whether written or oral) with any other Person with respect to any
of the matters set forth in the preceding clauses (a)–(g).

 

The Stockholder also agrees not to request that the Company or any of its
directors, officers, employees or agents, directly or indirectly, amend or waive
any provision of this Section 8 (including this sentence). Any acquisition or
purchase of securities of the Company not made in compliance with the
requirements of this Section 8 shall be null and void, and the Stockholder
agrees to transfer all such securities to the Company for the aggregate nominal
amount of $1.00 for all such securities.

 

Section 9.       Sale Transactions. Subject to the terms of the Restraining
Order, if the Board determines that a self-tender or exchange offer or similar
transaction (a “Sale Transaction”) is in the best interests of the public
stockholders of the Company, the Stockholder agrees (a) to sell (or to cause the
record holder of any Shares to sell) all of the Shares pursuant to and in
accordance with the terms of such Sale Transaction so long as the terms of such
Sale Transaction comply with price terms set forth in Section 4.3(a) and (b) to
execute and deliver (or to cause the record holder of any Shares to execute and
deliver) all related documentation and to take (or cause the record holder of
any Shares to take) such other action in his (or such record holder’s) capacity
as a stockholder of the Company as shall reasonably be necessary to carry out
the terms and provisions of this Section 9, including without limitation
executing and delivering instruments of conveyance and transfer, consents,
waivers, governmental filings, stock certificates duly endorsed for transfer and
any similar or related documents. In relation to any such Sale Transaction,
Shareholder shall not be required to give any representations or warranties
other than that he is the beneficial owner of the Shares. Shareholder shall have
no indemnification obligations in relation to any such Sale Transaction.

 

 



 - 8 - 

 

 

 

Section 10.     Interested Transactions. Subject to Section 4 and Section 9, the
parties agree that any material transaction between the Stockholder (or any of
his Affiliates and Associates) and the Company, or relating to this Agreement,
including without limitation any amendment, modification or waiver of any
provision of this Agreement, shall not be taken without the prior approval
thereof by the Board.

 

Section 11.Stockholder Acknowledgements & Agreements. The Stockholder hereby
acknowledges and agrees as follows:

 

11.1          Big Boy Representation. The Stockholder understands and
acknowledges that the Company is in possession of information about the Company
and its securities (which may include material non-public information) that may
or may not be material or superior to information available to the Stockholder,
and the Stockholder has specifically requested that it not be provided with any
such information. The Stockholder acknowledges that, in the event the
Stockholder sells the Shares to the Company pursuant to any Repurchase, ROFR
Repurchase, or Sale Transaction, it is doing so without any reliance on the
Company. The Stockholder and the Company understand and acknowledge that neither
party would enter into this Agreement in the absence of the representations and
warranties set forth in this paragraph, and that these representations and
warranties are a fundamental inducement to the parties in entering into this
Agreement. The Stockholder hereby waives any claim, or potential claim, it has
or may have against the Company relating to the Company’s possession of material
non-public information.

 

11.1          Separate Counsel Representation. The Stockholder has independently
participated in the negotiation of this Agreement and has been represented by
separate counsel. In connection with the Stockholder’s entry into this
Agreement, neither the Company nor its counsel is advising the Stockholder on
any aspects of law, including without limitation compliance with Sections 13 and
16 under the Exchange Act or Section 5 of the Securities Act and the exemptions
thereunder.

 

Section 12.     Mutual General Releases.

 

12.1          Releases by the Company. Except for the obligations set forth in
this Agreement, the Company, on behalf of itself, its bankruptcy estate, and any
subsequently appointed trustee or bankruptcy estate representative, and its
present, former and future principals, agents, officers, directors, employees,
successors, assigns, attorneys, insurers, affiliates and subsidiaries, hereby
waives, releases and discharges the Stockholder from any and all demands,
claims, liabilities, damages, actions, causes of action, fines, penalties,
expenses, costs and fees whatsoever existing as of the date hereof, whether now
known or unknown, matured or not matured, asserted or not asserted, prior to the
Petition Date or during the Bankruptcy Case and specifically including any and
all claims or causes of action under Chapter 5 of the Bankruptcy Code.

 

 



 - 9 - 

 

 

 

12.2          Releases by the Stockholder. Except for the obligations set forth
in this Agreement, the Stockholder, on behalf of himself and his present, former
and future agents, successors, assigns, attorneys, insurers, affiliates and
subsidiaries, hereby waives, releases and discharges the Company, the Company’s
bankruptcy estate, and the Company’s present, former and future principals,
agents, successors, assigns, attorneys, affiliates and subsidiaries, from any
and all demands, claims, liabilities, damages, actions, causes of action, fines,
penalties, expenses, costs and fees whatsoever existing as of the date hereof,
whether now known or unknown, matured or not matured, asserted or not asserted,
prior to the Petition Date or during the Bankruptcy Case. For the avoidance of
doubt, the Company covenants that it shall not assert, and shall not cause or
encourage any other Person to assert, that the release of the Stockholder’s
claims pursuant to this Section 12.2 impairs in any way the Stockholder’s rights
to coverage under any D&O Insurance Policies (as defined in the Plan of
Reorganization) or other insurance policies in which the Company has an interest
under which coverage may be available to the Stockholder in the event an action
has been or may be commenced against the Stockholder relating to his connection
with the Company.

 



Section 13.     Miscellaneous.

 

13.1          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after the business day of deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent,

 

if to the Stockholder, to:

 

Martin Shkreli
245 East 40th Street, 18H

New York, NY 10016

 

with a copy to:

 

Scott L. Vernick, Esq.
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
Fax: (215) 299-2150
Email: svernick@foxrothschild.com

 

 



 - 10 - 

 

 

 

if to the Company, to:

 

KaloBios Pharmaceuticals, Inc.
1000 Marina Boulevard, #250

Brisbane, CA 94005-1878

Attn: Dr. Cameron Durrant

Fax: (650) 243-3260

Email: cdurrant@kalobios.com

 

with a copy to:

 

Peter A. Ivanick, Esq.
Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
Fax: (212) 918-3100
Email: peter.ivanick@hoganlovells.com

 

or such address as such party may hereafter specify for the purpose of notice to
the parties hereto.

 

13.2          Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understanding, negotiations and discussions, whether oral or written, of the
parties, and there are no warranties, representations agreements between the
parties in connection with the subject matter hereof except as set forth or
referred to herein.

 

13.3          Amendments; Waiver. This Agreement may be amended or terminated
and the observance of any term hereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a written
instrument executed by the Company and the Stockholder. Any amendment,
termination, or waiver effected in accordance with this Section 13.3 shall be
binding on each party and all of such party’s successors and permitted assigns,
whether or not any such party, successor or assignee entered into or approved
such amendment, termination or waiver. No waiver of any of the provisions of
this Agreement shall constitute a waiver of any other provisions (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or future exercise thereof
of the exercise of any other right, power or privilege. The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

13.4          Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

 



 - 11 - 

 

 

 

13.5          Governing Law; Jurisdiction; Selection of Forum. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware without regard to its conflict of laws rules. Each party
to this Agreement hereby irrevocably and unconditionally (a) agrees that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Delaware Court of Chancery (or, if such court does not
have jurisdiction, the Superior Court of the State of Delaware or the United
States District Court for the District of Delaware) (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consents to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) consents to service of process in
accordance with Section 13.1 with the same legal force and validity as if served
upon such party personally within the State of Delaware or in such other manner
as may be permitted by applicable law, (d) waives any objection to the laying of
venue of any such action or proceeding in the Delaware Court and (e) waives, and
agrees not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

 

13.6          Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

13.7          Specific Performance. The Company and the Stockholder acknowledge
and agree that the parties’ respective remedies at law for a breach or
threatened breach of any of the provisions of this Agreement would be inadequate
and, in recognition of that fact, agree that, in the event of a breach or
threatened breach by the Company or the Stockholder of the provisions of this
Agreement, in addition to any remedy at law, the Stockholder and the Company,
respectively, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

13.8          Titles and Subtitles. The section titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

13.9          Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

 

[Signature Page Follows] 



 - 12 - 

 

 

 



IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

  KALOBIOS PHARMACEUTICALS, INC.       By:  /s/ Cameron Durrant     Name:
Cameron Durrant
Title: Chief Executive Officer and Chairman

 



  MARTIN SHKRELI       /s/ Martin Shkreli      

 



 

 

[Signature Page to Corporate Governance Agreement]



 

 

 



EXHIBIT A
ADOPTION AGREEMENT

 

This Adoption Agreement is executed on [●], 20[●], by the undersigned (the
“Holder”) pursuant to the terms of that Corporate Governance Agreement, dated as
of June [●], 2016, between the Company and the Stockholder (as it may be amended
from time to time, the “Agreement”). Capitalized terms used but not defined in
this Adoption Agreement shall have the respective meanings ascribed to such
terms in the Agreement.

 

By execution of this Adoption Agreement, the Holder hereby agrees as follows:

 

1. The Holder acknowledges and agrees that shares of capital stock of the
Company are being transferred to the Holder (such shares, the “Transferred
Shares”) in accordance with Section 3.5 of the Agreement and that, after such
transfer, the Holder shall be considered a “Stockholder” for all purposes of the
Agreement;

 

2. The Holder hereby agrees that the Transferred Shares, and any other shares of
capital stock or other securities of the Company required by the Agreement to be
bound thereby, shall be bound by and subject to the terms of the Agreement;

 

3. The Holder hereby adopts the Agreement with the same force and effect as if
the Holder were originally a party thereto; and

 

4. Any notice required or permitted by the Agreement shall be given to the
Holder at the address, facsimile number and email address listed below the
Holder’s signature hereto.



 

  [HOLDER]       By:  /s/ [●]     Name: [●]
Title: [●]           Address:           [●]     [●]     [●]     Fax: [●]    
Email: [●]

 

 



 

 

 